SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A* (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 8)(1) MCG Capital Corporation (Name of Issuer) Common Stock, $0.01 Par Value Per Share (Title of Class of Securities) 58047P107 (CUSIP Number) Gavin Saitowitz Springbok Capital Management, LLC 405 Park Avenue, 6th Floor New York, NY 10022 (212) 415-6681 Jaime Lester Soundpost Partners, LP 405 Park Avenue, 6th Floor New York, NY 10022 (212) 920-8388 Jeffrey Keswin Lyrical Partners, L.P. 405 Park Avenue, 6th Floor New York, NY 10022 (212) 415-6640 With a copy to: Marc Weingarten, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 19, 2011 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 11 Pages) (1)The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.58047P107 SCHEDULE 13D Page2 of 11Pages 1 NAME OF REPORTING PERSON Springbok Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 4.9% 14 TYPE OF REPORTING PERSON* IA * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page3 of11Pages 1 NAME OF REPORTING PERSON Springbok Capital Onshore, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON* OO * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page4 of 11Pages 1 NAME OF REPORTING PERSON Gavin Saitowitz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* PF; AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON* IN * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page5 of 11Pages 1 NAME OF REPORTING PERSON Soundpost Partners, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON* IA * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page6 of11Pages 1 NAME OF REPORTING PERSON Jaime Lester 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676(See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON* IN * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page7 of 11Pages 1 NAME OF REPORTING PERSON Lyrical Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON* IA * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page8 of 11Pages 1 NAME OF REPORTING PERSON Jeffrey Keswin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 3,807,676 (See Item 5) 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON* IN * SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.58047P107 SCHEDULE 13D Page9 of11Pages Item 1. SECURITY AND ISSUER This Amendment No. 8 (“Amendment No. 8”) is filed with respect to shares of common stock, $0.01 par value per share (the “Common Stock”), of MCG Capital Corporation, a Delaware corporation (the “Issuer”), beneficially owned by the Reporting Persons (as defined in previous amendments hereto) as of the date hereof and amends and supplements the Schedule 13D filed on November 20, 2008, as heretofore amended (the “Schedule 13D”).Except as set forth herein, the Schedule 13D is unmodified.This is the final amendment to the Schedule 13D and constitutes an “exit filing” for the Reporting Persons. Item 5. INTEREST IN SECURITIES OF THE COMPANY. Paragraphs (a), (b), (c) and (e) of Item 5 are hereby amended and restated in their entirety as follows: (a) As of the close of business on May 20, 2011, the Springbok Entities, together with Gavin Saitowitz, beneficially owned an aggregate of 1,438,263 shares of Common Stock (consisting of (i) 418,212 shares of Common Stock deemed beneficially owned by Springbok, as the investment manager of Springbok Onshore, the beneficial owner of 94,414 shares, and Springbok Offshore, the beneficial owner of 323,798 shares, (ii) 1,011,551 shares of Common Stock beneficially owned by Springbok LLC and (iii) 8,500 shares of Common Stock beneficially owned by Gavin Saitowitz individually, including 7,500 restricted shares of Common Stock granted to Mr. Saitowitz by the Issuer in connection with his role as a non-employee director), constituting approximately 1.9% of the total Common Stock outstanding; Soundpost, together with Jaime Lester, beneficially owned an aggregate of 0 shares of Common Stock; and Lyrical, together with Jeffrey Keswin, beneficially owned an aggregate of2,369,413 shares of Common Stock (consisting of (i)1,215,795shares beneficially owned by Lyrical Onshore and (ii)1,153,618shares beneficially owned by Lyrical Offshore), constituting approximately3.1% of the total Common Stock outstanding.As disclosed in the Schedule 13D, Springbok, Lyrical and Soundpost entered into an Amended and Restated Term Sheet, filed as Exhibit 99.5 to the Schedule 13D, which conferred upon the parties certain rights and obligations with regard to the Common Stock owned by the Reporting Persons.As a result, the Reporting Persons may be deemed to beneficially own an aggregate of4.9% of the Issuer’s Common Stock.The aggregate percentage of Shares beneficially owned is based upon 77,060,736 shares of Common Stock outstanding as of April 29, 2011 as reported in the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2011. (b) The Reporting Persons have shared voting and dispositive power over the 1,429,763 shares of Common Stock deemed beneficially owned by the Springbok Entities (excluding the 8,500 shares held individually by Gavin Saitowitz) and the2,369,413shares of Common Stock deemed beneficially owned by Lyrical.Gavin Saitowitz has sole voting and dispositive power over the 8,500 shares of Common Stock he beneficially owns individually (subject to certain restrictions imposed upon the 7,500 restricted shares of Common Stock that were granted to Mr. Saitowitz by the Issuer). (c) Information concerning transactions in shares of the Issuer’s Common Stock effected by the Reporting Persons in the last sixty (60) days is attached hereto as Appendix A. (e) The Reporting Persons ceased to be the beneficial owners of more than 5% of the Common Stock on May 19, 2011.The Reporting Persons will no longer be filing amendments to the Schedule 13D as a group or individually. CUSIP No.58047P107 SCHEDULE 13D Page10 of11Pages SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 20, 2011 SPRINGBOK CAPITAL MANAGEMENT, LLC By: /s/ Gavin Saitowitz Name: Gavin Saitowitz Title: Managing Member SPRINGBOK CAPITAL ONSHORE, LLC By: /s/ Gavin Saitowitz Name: Gavin Saitowitz Title: Managing Member SOUNDPOST PARTNERS, LP By: /s/ Jaime Lester Name: Jaime Lester Title: Managing Member LYRICAL PARTNERS, L.P. By: /s/ Jeffrey Keswin Name: Jeffrey Keswin Title: Managing Member /s/ Gavin Saitowitz Gavin Saitowitz /s/ Jaime Lester Jaime Lester /s/ Jeffrey Keswin Jeffrey Keswin CUSIP No.58047P107 SCHEDULE 13D Page11 of11Pages APPENDIX A TRANSACTIONS IN THE ISSUER'S COMMON STOCK BY THE REPORTING PERSONS1 IN THE LAST SIXTY (60) DAYS The following tables set forth all transactions in Common Stock of the Issuer effected in the last sixty (60) days by each of the Reporting Persons, as applicable. Unless otherwise noted, all such transactions were effected in the open market with the personal or corporate funds of the respective Reporting Person. The shares are held in either cash accounts or margin accounts in the ordinary course of business, and otherwise, no part of the purchase price or market value of such shares is represented by funds borrowed or otherwise obtained for the purpose of acquiring or holding such securities. Lyrical Opportunity Partners II, L.P. Trade Date Amount Purchased (Sold) Price per Share ($) 4/4/2011 4/5/2011 4/6/2011 4/7/2011 4/8/2011 4/29/2011 Lyrical Opportunity Partners II, Ltd. Trade Date Amount Purchased (Sold) Price per Share ($) 4/4/2011 4/5/2011 4/6/2011 4/7/2011 4/8/2011 4/29/2011 5/10/2011 5/11/2011 5/12/2011 5/13/2011 5/16/2011 5/17/2011 5/18/2011 5/19/2011 (25,800) 6.5259 1 Includes accounts under management of the Reporting Persons which have purchased or sold the Issuer’s securities during the relevant period.
